Case 2:20-cv-01263-JAD-EJY Document 1-1 Filed 07/07/20 Page 1 of 13




                                             EXHIBIT A




                                            EXHIBIT A
                                                     (Complaint)
Case 2:20-cv-01263-JAD-EJY Document 1-1 Filed 07/07/20 Page 2 of 13

                                                                        Electronically Filed
                                                                        611812020 3:08 PM
                                                                        Steven D. Grierson
                                                                        CLERK OF THE COU

 1   FARE-IAN R. NAQVI
     Nevada Bar No. 8589
 2   PAUL G. ALBRIGHT

 3   Nevada Bar No. 14159                                            CASE NO: A-20-816803 C
     NAQVI INJURY LAW .
     9500 W Flamingo Road, Suite 104
                                                                               Departmen 1
 4
     Las Vegas, Nevada 89147
 5   Telephone: (702) 553-1000
 6   Facsimile: (702) 553-1002
     naqvi@naqvilaw.com
 7   paul@naqvilaw.com
     Attorneys for Plaintiff
 8
                                          DISTRICT COURT
 9
10                                  CLARK COUNTY, NEVADA

11     LISA YALOV1CH, individually,                      Case No.:
12                          Plaintiff,
13                                                       COMPLAINT
       VS.
14
       COSTCO WHOLESALE CORPORATION
15     d/b/a COSTCO WHOLESALE; DOES 1
       through 100 and ROE CORPORATIONS 1
16     through 100, inclusive,
17
                            Defendants.
18
19           Plaintiff LISA YALOV1CH, by and through her attorneys of record, PARHAN R. NAQVI
20
     and PAUL G. ALBRIGHT of NAQVI INJURY LAW, alleges against Defendants COSTCO
21
     WHOLESALE CORPORATION d/b/a COSTCO WHOLESALE, DOES 1 through 100 and ROE
22
23   CORPORATIONS 1 through 100 (hereinafter collectively referred to as "Defendants") as

24   follows:
25
     ///
26
     ///
27
     III
28




                                               Page 1 of 12

                                 Case Number: A-20-816803-C
Case 2:20-cv-01263-JAD-EJY Document 1-1 Filed 07/07/20 Page 3 of 13




                                  PARTIES AND JURISDICTION
 1
 2   1.   Plaintiff LISA YALOVICH (hereinafter "Plaintiff") is and, at all times relevant herein,

 3        was a resident of the State of California.
 4
     2.   Defendant COSTCO WHOLESALE CORPORATION d/b/a COSTCO WHOLESALE
 5
          ("Defendant COSTCO"), upon information and belief, is and, at all times relevant herein,
 6
 7        was a foreign corporation licensed and conducting business in Clark County, Nevada.

 8   3.   That the true names and capacities, whether individual, corporate, associates, co-
 9        partnership, or otherwise of Defendants DOES 1 through 100 and ROE CORPORATIONS
10
          1 through 100, are unknown to Plaintiff who therefore sues said defendants by such
11
          fictitious names. Plaintiff is informed and believes and thereon alleges that each of the
12
13        defendants designated as DOES 1 through 100 and ROE CORPORATIONS 1 through 100

14        is responsible in some manner for the events and happenings referred to in this action and
15        proximately caused damages to Plaintiff as herein alleged. The legal responsibility of said
16
          Defendant DOES 1 through 100 and ROE CORPORATIONS 1 through 100 arises out of,
17
          but is not limited to, their status as owners, maintainers, managers, operators, inspectors,
18
19        controllers, entrustors, constructors, cleanori and/or installers of the subject premises

20        and/or the area where the alleged incident occurred as described more fully below,
21
          including, but not limited to, cleaning and/or maintenance companies and their employees,
22
          representatives and/or agents, and/or their status as creators, owners, maintainers,
23
          managers, operators, inspectors, controllers, entrustors, constructors, cleaners and/or
24
25        installers of the subject dangerous condition described below and/or objects concerning

26        the subject dangerous condition, and/or their agency, master/servant or joint venture
27
          relationship with the otherwise responsible parties, including any other entities who arc
28



                                             Page 2 of 12
Case 2:20-cv-01263-JAD-EJY Document 1-1 Filed 07/07/20 Page 4 of 13




          also responsible for the events and claims asserted herein, such as parent and subsidiary
 1
 2        companies affiliated with the named or otherwise responsible entities. Moreover, upon

 3        information and belief, Defendant DOES 1 through 100 and ROE CORPORATIONS 1
 4
          through 100 were involved in the initiation, approval, support or execution of the
 5
          wrongful/negligent acts upon which this litigation is premised, or of similar actions against
 6
 7        Plaintiff of which Plaintiff is presently unaware. Plaintiff will ask leave of this Honorable

 8        Court to amend this Complaint to insert the true names and capacities of said defendants
 9        and, when the same have been ascertained, to join such defendants in this action together
10
          with the proper charging allegations.
11
     4.   That at all times pertinent, Defendants were agents, servants, employees, or joint venturers
12
13        of every other defendant herein and, at all times mentioned herein, were acting within the

14        course and scope of said agency, employment, or joint venture with knowledge,
15        permission and consent of all other named Defendants.
16
     5.   At all times relevant herein, Defendant COSTCO employees, representatives and/or
17
          authorized agents contributed to and/or caused the circumstances resulting in the subject
18
19        incident described below, and said Defendants, employees, representatives and/or agents

20        were acting within the course and scope of such employment and/or agency at the time,
21
          thereby rendering Defendant COSTCO liable for the negligent acts of said Defendants,
22
          employees, representatives and/or agents under the doctrine of vicarious
23
          liability/respondeat superior. The true names and capacities of these employees,
24
25        representatives and agents are presently unknown to Plaintiff at this time, who therefore

26        identifies said individuals by the collective fictitious name of "DOE EMPLOYEES."
27
28




                                              Page 3 of 12
Case 2:20-cv-01263-JAD-EJY Document 1-1 Filed 07/07/20 Page 5 of 13




            When the true names and capacities of these individuals are ascertained, Plaintiff will seek

 2          to amend this Complaint as necessary.

 3     6.   That the facts and circumstances that give rise to the subject lawsuit occurred in. Clark
 4
            County, Nevada on the premises of Costco Wholesale 'located at 801 S. Pavilion Center
 5
            Dr., Las Vegas, Nevada 89144 (hereinafter the "Premises"), which, upon information and
 6
 7          belief, at all times mentioned herein, was owned, maintained, managed, operated, and/or

 8          controlled by Defendants and/or that Defendants were otherwise responsible for the area
 9          on the Premises where the subject incident occurred and/or that Defendants were otherwise
10
            responsible for the subject dangerous condition that is described more fully below and/or
11
            that Defendants are otherwise responsible for the subject incident and/or Plaintiff's
12
13          resulting damages.

14    7.    This Court has jurisdiction over this matter as this is a civil action arising from an incident
15          that occurred in Clark County, Nevada and involves an amount in controversy in excess
16
            of the sum of $15,000.00, exclusive of costs and interest.
17
                                 GENERAL FACTUAL ALLEGATIONS
18
19    8.    That on June 25, 2018, Plaintiff was walking near a flower display at the Premises when

20          she slipped on a substance located on the floor, which, upon information and belief, was
21
            insufficiently slip resistant (hereinafter referred to as the "Dangerous Condition"), causing
22
            her to fall to the ground. The Dangerous Condition was at all times concealed to Plaintiff
23
            as there was no sign or other warning of this Dangerous Condition perceivable by Plaintiff
24
25          prior to the subject incident, and it was not detectable to her. As a result of the fall,

26          Plaintiff sustained numerous traumatic injuries.
27
     ///
28




                                                Page 4 of 12
Case 2:20-cv-01263-JAD-EJY Document 1-1 Filed 07/07/20 Page 6 of 13




     9.    Upon information and belief, at all times mentioned herein, Defendants owned,
 1
 2         maintained, managed, operated, directed, controlled, created and/or were otherwise
 3         responsible for the Premises and/or the area where the Dangerous Condition was located,
 4
           and/or were otherwise responsible for the Dangerous Condition, and/or were otherwise
 5
           responsible for the subject incident and/or Plaintiff's resulting damages.
 6
 7   10. • Upon information and belief, Defendants, including DOE EMPLOYEES, knew or

 8         reasonably should have known of the Dangerous Condition, and/or caused the Dangerous
 9        Condition to exist.
10
     11. That Defendants, including DOE EMPLOYEES, failed to adequately warn, caution, place
11
          signs, or otherwise make safe the Dangerous Condition existing on or about the Premises.
12
13   12. Upon information and belief, Defendants' employees, represenatives and/or authorized

14        agents, including DOE EMPLOYEES, were in or around the Dangerous Condition
15        immediately prior to the subject incident, that DOE EMPLOYEES caused and/or had
16
          actual and/or constructive notice of the Dangerous Condition.
17
     13. Upon information and belief, Defendants, including DOE EMPLOYEES, knew,
18
19        reasonably should have known and/or caused the Dangerous Condition to exist.

20   14. That Defendants, including DOE EMPLOYEES, failed to adequately warn, caution, place
21
          signs, or otherwise make safe the Dangerous Condition existing on or about the Premises.
22
     15. That Defendants, including DOE EMPLOYEES, had a non-delegable duty to Plaintiff to
23
          keep the Premises safe and, despite this, Defendants negligently, carelessly and/or
24
25        recklessly created, maintained and/or allowed the Dangerous Condition to exist.
26   16. That as a direct and proximate result of Defendants' negligence, Plaintiff sustained injuries
27
          to, including, but not limited to, her back, hips, shoulder, knee, bodily limbs, organs and
28



                                              Page 5 of 12
 Case 2:20-cv-01263-JAD-EJY Document 1-1 Filed 07/07/20 Page 7 of 13




              systems, all or some of which conditions may be permanent and disabling, and all to
   1

   2          Plaintiff's damages in a sum in excess of $15,000.00.

   3    17. That as a direct and proximate result of Defendants' negligence, Plaintiff received medical
   4
              and other treatment for the aforementioned injuries and that said services, care and
   5
              treatment shall continue into the future all to Plaintiff's damages in a sum in excess of
   6
   7          $15,000.00.

   8    18. That as a direct and proximate result of Defendants' negligence, Plaintiff has been required

   9          to and has limited occupational and recreational activities, which has caused and shall
  10.
              continue to cause loss of earning capacity, lost wages, physical impairment, mental
  11
              anguish, and loss of enjoyment of life in a presently unascertainable amount.




I
  12
  13    19. That as a direct and proximate result of Defendants' negligence, Plaintiff has been required

 14           to engage the services of an attorney, incurring attorney's fees and costs to bring this
  15          action.
 16
                                         FIRST CAUSE OF ACTION
  17                                 (Negligence and Respondeat Superior)
 18
        20.   Plaintiff incorporates paragraphs 1 through 19 of the Complaint as though said paragraphs
 19
              were fully set forth herein.
 20
        21.   That Defendants, as the owners, maintainers, managers, operators, constructors, installers,
 21
 22           inspectors, creators, controllers and/or otherwise responsible parties of the Premises, owed

• 23          Plaintiff a duty of care to provide a safe environment, free from dangerous conditions.
 24
        22.   That Defendants owed Plaintiff a duty of care to adequately maintain and inspect the
 25
              Premises to ensure that the Premises was free from dangerous conditions, and ensure the
 26

 27           performance thereof.

 28




                                                 Page 6 of 12
Case 2:20-cv-01263-JAD-EJY Document 1-1 Filed 07/07/20 Page 8 of 13




      23.   That Defendants owed Plaintiff a duty to track and investigate the cause of common known
 1
 2          dangerous conditions at the Premises, like the Dangerous Condition, and to take

 3          preventative or corrective measures in response thereto.
 4
     24.    Upon information and belief, Defendants knew or reasonably should have known that
 5
            there is a higher risk for conditions like the Dangerous Condition to occur near the flower
 6
 7          display where substances are known to collect on the floor, thereby creating slip hazards.

 8   25.    That Defendants owed Plaintiff a duty of care to warn Plaintiff of any non-obvious and
 9          dangerous conditions on the Premises.
10
     26.    That Defendants knew or reasonably should have known that the Dangerous Condition
11
            existed on the Premises.
12
13   27.    Upon information and belief, Defendants, at all times relevant herein, breached the

14          aforementioned duties of care by, among other things:
15             a. Failing to provide Plaintiff with a safe environment, free from hazards that were or
16
                   should have been recognized by Defendants;
17
               b. Failing to properly inspect the Dangerous Condition, which ultimately caused
18
19                 Plaintiff's injuries and damages;

20             c. Creating, permitting and allowing the Dangerous Condition to remain for an
21
                   unreasonable period of time despite actual and/or constructive notice;
22
               d. Failing to properly warn of the non-obvious Dangerous Condition;
23
               e. Failing to have adequate policies and procedures to prevent, detect and make safe
24

25                 dangerous conditions on the Premises; and

26             f. Otherwise acting in a negligent and careless manner by failing to exercise the
27
                   degree of care required under the circumstances.
28




                                               Page 7 of 12
Case 2:20-cv-01263-JAD-EJY Document 1-1 Filed 07/07/20 Page 9 of 13




      28.   Upon information and belief, at all times relevant herein, Defendants' employees,
 1

 2          representatives and/or authorized agents, including DOE EMPLOYEES, contributed to

 3          and/or caused the circumstances resulting in the subject incident described above, and
 4
            said employees, representatives and/or agents were acting within the course and scope of
 5
            such employment and/or agency at the time.
 6
      29.   Upon information and belief, Defendants are liable for the subject negligent acts of their
 7
 8          employees, representatives and/or agents under the doctrine of vicarious
 9          liability/respondeat superior.
10
      30.   That it was reasonably foreseeable that Defendants' breach of the aforementioned duties
11
            of care would cause injury to persons on the Premises, including Plaintiff.
12
13    31.   That as a direct and proximate result of Defendants' negligence, Plaintiff received medical

14          and other treatments for injuries sustained to her body, limbs, organs and/or systems, all
15          or some of which conditions may be permanent and disabling and all to Plaintiff's damage
16
            in a sum in excess of $15,000.00. That said services, care and treatment shall continue
17
            into the future.
18
19    32.   That as a direct and proximate result of Defendants' negligence, Plaintiff has been required

20          to and has limited occupational and recreational activities, which has caused and shall
21
            continue to cause loss of earning capacity, lost wages, physical impairment, mental
22
            anguish, and loss of enjoyment of life in a presently unascertainable amount.
23
      33.   That as a direct and proximate result of Defendants' negligence, Plaintiff has been required
24
25          to engage the services of an attorney, incurring attorney's fees and costs to bring this

26          action.
27
     //I
28




                                               Page 8 of 12
Case 2:20-cv-01263-JAD-EJY Document 1-1 Filed 07/07/20 Page 10 of 13




                                      SECOND CAUSE OF ACTION
  1
                                          (Negligent Hiring)
  2
      34. Plaintiff incorporates paragraphs 1 through 33 of the Complaint as though said
  3
           paragraphs were fully set forth herein.
  4
  5   35. Defendants owed Plaintiff several duties including, but not limited to, the following:

  6            a. The duty to keep Plaintiff safe from the negligent acts of their employees, agents
  7
                   and representatives;
  8
               b. The duty to provide and hire responsible employees, agents and representatives,
  9
 10                including implementing adequate policies and procedures therefor; and

 11            c. The duty to conduct reasonable investigations into the backgrounds of their
 12                employees, agents and representatives.
 13
      36. Upon information and belief, Defendants breached these duties by, among other things:
 14
               a. Hiring individuals, including DOE EMPLOYEES, who were not qualified and/or
 15
 16                competent for their positions;

 17            b. Failing to conduct a reasonable and thorough investigation into the personal
 18
                   background and employment history of their employees, agents and
 19
                   representatives;
 20
               c. Failing to implement adequate policies and/or procedures for hiring employees,
 21
 22                agents and representatives; and/or

 23            d. Failing to adequately train their employees, agents and representatives, including
 24
                   DOE EMPLOYEES.
 25
      37. That as a direct and proximate result of Defendants' negligence, Plaintiff has been
 26
 27        damaged in an amount in excess of $15,000.00.

 28




                                              Page 9 of 12
Case 2:20-cv-01263-JAD-EJY Document 1-1 Filed 07/07/20 Page 11 of 13




      38.   That as a direct and proximate result of Defendants' negligence, Plaintiff has been
  1
  2         required to engage the services of an attorney, incurring attorney's fees and costs to bring

  3         this action.
  4
                                         TH1RDCAUSE OF ACTION
  5                                   (Negligent Training and Supervision)
  6   39.   Plaintiff incorporates paragraphs 1 through 38 of the Complaint as though said
  7
            paragraphs were fully set forth herein.
  8
      40.   Defendants owed Plaintiff the duty to exercise reasonable care in the training and
  9
 10         supervision of any and all employees, agents and representatives, including DOE

 11         EMPLOYEES.
 12   41.   This duty required Defendants to train and supervise employees, agents and
 13
            representatives, including DOE EMPLOYEES, to ensure that these employees, agents
 14
            and representatives acted without negligence.
 15
 16   42.   Upon information and belief, Defendants breached this duty when they failed to properly

 17         train and supervise employees, agents and representatives, including DOE
 18
            EMPLOYEES, whose negligence caused injury to Plaintiff as alleged herein, including,
 19
            but not limited to, training and supervision regarding the eradication, prevention,
20
            detection, and warning of dangerous conditions, including the subject Dangerous
21
22          Conditions and those similar thereto.

23    43.   If Defendants had properly trained and supervised their employees, agents and
24
            representatives, this negligence would not have occurred.
25
      44.   That as a direct and proximate result of Defendants' negligence, Plaintiff has been
26
27          damaged in an amount in excess of $15,000.00.

28




                                               Page 10 of 12
     Case 2:20-cv-01263-JAD-EJY Document 1-1 Filed 07/07/20 Page 12 of 13




           45.   That as a direct and proximate result of Defendants' negligence, Plaintiff has been
       1
       2         required to engage the services of an attorney, incurring attorney's fees and costs to bring

       3         this action.
       4
                                             FOURTH CAUSE OF ACTION
       5                                         (Neglient Retention)
       6   46.   Plaintiff incorporates paragraphs 1 through 45 of the Complaint as though said
       7
                 paragraphs were fully set forth herein.
       8
           47.   Defendants owed Plaintiff the duty to exercise reasonable care in the retention of
       9
      10         employees, agents and representatives, including DOE EMPLOYEES.

      11   48.   Upon information and belief, Defendants breached this duty when they negligently




Ii
      12         retained employees, agents and representatives, including DOE EMPLOYEES, even
      13
                 though they knew, or should have known, that these employees, agents and
      14
                 representatives lacked the qualifications and/or competence for their position.
      15
      16   49.   That as a direct and proximate result of Defendants negligence, Plaintiff has been

      17         damaged in an amount in excess of $15,000.00.
      18
           50. ,That as a direct and proximate result of Defendants negligence, Plaintiff has been
      19
                 required to engage the services of an attorney, incurring attorney's fees and costs to bring
      20
                 this action.
      21
      22
      23
      24
     25
     26
      27
     28




                                                    Page 11 of 12
Case 2:20-cv-01263-JAD-EJY Document 1-1 Filed 07/07/20 Page 13 of 13




                                            PRAYER FOR RELIEF

  2           WHEREFORE, Plaintiff LISA YALOVICH, expressly reserving the right to amend this

  3   Complaint prior to or at the time of trial of this action to insert those items of damage not yet fully
  4
      ascertainable, prays for judgment against all Defendants, and each of them, as follows:
  5
              1. For general damages sustained by Plaintiff in an amount in excess of $15,000.00;
  6
  7          2. For special damages sustained by Plaintiff in an amount in excess of $15,000.00;

  8          3. For reasonable attorney's fees and costs;

  9          4. For interest at the statutory rate; and
 10
             5. For such other relief as the Court deems just and proper.
 11
 12          DATED this 18th day of June, 2020.

 13                                                          NAQVI INJURY LAW
 14
                                                             /s/ Paul G. Albright
 15                                                  By:
                                                             FARHAN R. NAQVI
 16                                                          Nevada Bar No. 8589
                                                             PAUL G. ALBRIGHT
 17
                                                             Nevada Bar No. 14159
 18                                                          9500 W Flamingo Road, Siaite 104
                                                             Las Vegas, Nevada 89147
 19                                                          Attorneys for Plaintiff
 20
 21
 22
 23
 24

 25
26
27
28




                                                 Page 12 of 12
